SUMMARY ORDER

Petitioners Cui Ying Yang and Yun Jin Lian, natives and citizens of the People’s Republic of China, seek review of a May 5, 2008 order of the BIA, which denied their motion to reopen. In re Cui Ying Yang, Yun Jin Lian, Nos. A97 849 570, A73 577 705 (B.I.A. May 5, 2008). We assume the *36parties’ familiarity with the underlying facts and procedural history in this case.
We review the BIA’s denial of a motion to reopen for abuse of discretion. Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir.2006). Where the BIA considers relevant evidence of country conditions in evaluating a motion to reopen, we review the BIA’s factual findings under the substantial evidence standard. See Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir.2008). We find that the BIA did not err in denying Petitioners’ untimely and number-barred motion to reopen.
Petitioners argue that the BIA erred by relying on its precedential decisions to summarily conclude that they failed to demonstrate material changed country conditions sufficient to excuse the time and number limitations for filing their motion to reopen. However, these arguments fail where we have previously reviewed the BIA’s consideration of similar evidence in the context of an untimely motion to reopen and have found no error in its conclusion that such evidence was insufficient to establish material changed country conditions or an objectively reasonable fear of persecution. See id. at 169-72 (noting that “[w]e do not ourselves attempt to resolve conflicts in record evidence, a task largely within the discretion of the agency”); see also Wei Guang Wang v. BIA, 437 F.3d 270, 275 (2d Cir.2006) (noting that while the BIA must consider evidence such as “the oft-cited Aird affidavit, which [it] is asked to consider time and again[,] ... it may do so in summary fashion without a reviewing court presuming that it has abused its discretion”). Although Petitioners argue that the agency erred in rejecting documents in the record solely based on them failure to properly authenticate them pursuant to 8 C.F.R. § 287.6, see Cao He Lin v. U.S. Dep’t of Justice, 428 F.3d 391, 403 (2d Cir.2005), the BIA did not abuse its discretion in declining to accord more weight to Petitioners’ unauthenticated evidence where that decision was also based on contrary evidence in the record, see Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir.2006) (finding that the weight afforded to the applicant’s evidence in immigration proceedings lies largely within the discretion of the agency); see also Qin Wen Zheng v. Gonzales, 500 F.3d 143, 148-49 (2d Cir.2007). We further note that the 1988-2007 fine schedule for violations of the family planning policy in the record neither demonstrates a change in country conditions nor indicates that it is the fine schedule for Petitioners’ home province.
For the foregoing reasons, the petition for review is DENIED. As we have completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DISMISSED as moot. Any pending request for oral argument in this petition is DENIED in accordance wdth Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(b).